Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 9, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed July 9, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00578-CV
____________
 
IN RE MICHAEL KENNEDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On June
29, 2009, relator, Michael Kennedy, filed a petition for writ of mandamus in
this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Sharon McCally, presiding judge of the 334th District Court of Harris
County, to grant him leave to proceed on appeal without costs.  Relator also
complains that the Harris County District Clerk has not filed the record in his
appeal.  




Relator=s appeal is pending in this Court in
cause no. 14-09-00377-CV.  On May 21, 2009, this Court granted relator=s motion to proceed in his appeal
without advanced payment of costs, and ordered the Harris County District Clerk
to prepare and file the clerk=s record.  The clerk=s record was filed on June 10, 2009. 
Therefore, relator=s claims for relief have been rendered moot.  
Accordingly,
we dismiss relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost.